DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 22, 2022 were considered by the examiner.

Requirement for information
Examiner acknowledges Applicant’s submission of the IDS in response to the Requirement for Information.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 6, 10, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, previously directed to now canceled claim 5, 
Claim [1, previously directed to now canceled claim 5,] lacks written description because it does not give the parameters of the HDP-CVD process necessary to make the claimed device. Applicant provides a temperature, the pressure in the chamber are controlled, the flow rates of the gases are controlled, and the percentage of flow rates. Applicant does not describe the other parameters necessary to make the claimed oxide layers.
The other parameters as evidenced by Tsai et al. (US 6,410,446 B1) (“Tsai”) are…
RF Bias power;
RF frequency source;
Plasma ratio frequency source;
Silane divert delay;
Low-frequency power;
High-frequency power; or
Flow rates of the gases
Tsai at col. 3 at lines 14-37, and col. 4 at lines 21-35.
	Further, http://www.enigmatic-consulting.com/semiconductor_processing/CVD_Fundamentals/films/HDP_SiO2.html (“Enigmatics”) teaches that the following parameter is also necessary…
Angle of incidence of the device;
Applicant does not provide any of these other necessary parameters. Therefore, Applicant has not provided written description support for the claimed subject matter as it appears the disclosure does not possess the necessary description of the HDP-CVD process used by Applicant.
Applicant’s response dated April 22, 2022
Applicant asserts that the parameters Examiner stated above are specific to each machine, and one of ordinary skill in the art would know how to form a second oxide layer on the first oxide layer using HDP-CVD based upon the specific machine they are using.
The response by Applicant can be view two ways. First, the limitation “forming a second oxide layer on the first oxide layer using a high density plasma chemical vapor deposition process”; gradually thickening the second oxide layer from top to bottom along the sidewall of the trench by controlling a pressure of a reaction chamber and a flow rate of a reaction gas flowing into the reaction chamber” is routine in the art. It is routine in the art because according to Applicant one of ordinary skill in the art would know all the process parameters necessary to form the limitation. Second would be that it is not routine in the art. In which case, Applicant has failed to teach one of ordinary skill in the art how to make the limitation. This is because besides not teaching the above parameters Applicant does not teach which machine they formed the limitation on. Therefore, Applicant appears to be requiring one of ordinary skill in the art to perform undue experimentation because they require one of ordinary skill in the art to first guess which machine Applicant formed the limitation on, and then requires one of ordinary skill in the art to figure out all the different parameters necessary to have the machine form the limitation. 
Therefore, it appears Applicant is either saying that the limitation is obvious, or it is not obvious and Applicant has provided no written description to perform the limitation. 
Applicant appears to be trying to provide a de minimums amount of information, and then rely on the argument that one of ordinary skill in the art would know what to do. However, the Federal Circuit has stated “One shows that one is ‘in possession’ of [e.g. has written description support for] the invention by describing the invention, with all its claimed limitations, not that which makes it obvious. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997) citing Vas–Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563–64 (Fed. Cir. 1991). Applicant’s arguments effectively state it would have been obvious to one of ordinary skill in the art to choose the tool, and determine all the parameters to operate the tool in order to make, or perform, the claimed method. For the above reasons, Examiner is maintaining the 35 USC § 112(a) rejection.
For purposes of Examination, Examiner is treating the above limitation as obvious to one of ordinary skill in the art as Applicant has provided no direction to one of ordinary skill in the art how to actually perform the claimed method step.
Regarding claim 6,
Applicant only describes flow rate as a percentage for the gases. The percentage of the gasses is not a flow rate. A flow rate is a volume of material per unit time. This is generally expresses as gallons/m, m3/s, etc. A percentage does not describe how much volume of material is flowing. Based upon this one of ordinary skill in the art would not know how to make the claimed device. This is because as shown above one needs to know the flow rate in volume/time in order to create the oxide. A percentage does not teach this. Therefore, this claim lacks written description as it does not provide the flow rates.
Applicant’s response dated April 22, 2022
Applicant has amended claim 6 to include “per unit volume, per unit time”. This is insufficient. Applicant provides no units from which to base the flow rate from. Is it mm3/s, m3/s, gallons/m, etc. Rather than provide this basic information Applicant uses a very generic per unit volume, per unit time measurement. When claim 6 is viewed in light of claim 1 it appears that Applicant is providing very little, if any, direction to those of ordinary skill in the art to make their claimed invention. 



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6,
Applicant only describes flow rate as a percentage for the gases. The percentage of the gasses is not a flow rate. A flow rate is a volume of material per unit time. This is generally expresses as gallons/m, m3/s, etc. A percentage does not describe how much volume of material is flowing. Based upon this one of ordinary skill in the art would not know how to make the claimed device. This is because as shown above one needs to know the flow rate in volume/time in order to create the oxide. A percentage does not teach this. Therefore, this claim is indefinite as it does not provide the flow rates, and one of ordinary skill in the art would not be able to ascertain the flow rates from the percentages.
Applicant’s response dated April 22, 2022
Applicant has amended claim 6 to include “per unit volume, per unit time”. This is insufficient. Applicant provides no units from which to base the flow rate from. Is it mm3/s, m3/s, gallons/m, etc. Rather than provide this basic information Applicant uses a very generic per unit volume, per unit time measurement. When claim 6 is viewed in light of claim 1 it appears that Applicant is providing very little, if any, direction to those of ordinary skill in the art to make their claimed invention. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 10, and 16 is/are rejected under 35 U.S.C. 103 as obvious over Kobayashi et al. (US 2016/0093719 A1) (“Kobayashi”), in view of Tsai et al. (US 6,410,446 B1) (“Tsai”), in light of evidentiary reference http://www.enigmatic-consulting.com/semiconductor_processing/CVD_Fundamentals/films/HDP_SiO2.html (“Enigmatics”)
Examiner note: Figure 12 is final product. However, other figures of Kobayashi teaches the different steps to make the final product of figure 12. Examiner will cite to these other figures in the analysis of the claim below.
	Regarding claim 1, Kobayashi teaches:
etching a semiconductor substrate (figure 4B, and 12, element 20;  ¶ 0058, where etching is used to form 21t) to form a trench vertically to enable a sidewall of the trench vertical up and down (4B element 21t, where the sidewalls of 21t are vertically up and down) ; 
forming a first oxide (figure 13 element 53/53c; ¶ 0085 where 53c is an oxide)) on an inner surface of the trench (figure 13 53/53c is on an inner surface of element 21t) to form a floating gate oxide layer (53c forms such a layer), 
forming a second oxide layer (53ba) on the first oxide layer (53/53c).
wherein the second oxide layer (53,ba) is gradually thickened from top to bottom along a side wall of the trench (figure 12, 15, 18, 19, and at least 20 show that the thickness of 53ba is gradually thickened such that the bottom of the trench is thicker than the top of the trench as shown in Applicant’s figures 3A-G), and 
a thickness of the second oxide layer (53ba) at the lower part of the side wall of the trench (lower part of 21t) being the same as that of the second oxide layer (53ba) at the bottom of the trench (bottom part of 21t) (this is because there is no claimed demarcation between the lower part of the sidewall of the trench and the bottom of the trench. Therefore, there is at least one arbitrary section of the sidewall of the second oxide layer which can have the same thickness as the arbitrary bottom of the trench section. Since both of these “regions” or “sections” can be arbitrary it would have been obvious to one of ordinary skill in the art that they could choose said arbitrary sections to meet this limitation); 
depositing polysilicon (figure 12 element 51; Kobayashi teaches in figure 8B that the conductive portion 58 is made of polysilicon, ¶ 0069, and includes the gate electrode 50, and the field plate electrode 51; further in ¶ 0038 Kobayashi teaches the gate electrode 50 is made of polysilicon. Therefore, based upon these two figures and the teachings of Kobayashi one of ordinary skill in the art would understand that Kobayashi teaches the field gate electrode 51 is made out of polysilicon. In the alternative it would be obvious based upon these two figures and the teachings of Kobayashi the field gate electrode 51 would be made out of polysilicon) into the trench (figure 12 where 51 is formed in the trench) to form a floating gate polycrystalline layer (layer 51 so forms this); 
growing an insulating medium on an upper surface of the floating gate polycrystalline layer (figure 12 element 56; ¶ 0060, where CVD or thermal oxidation (growth) may be used to form the oxide layers; alternatively it would have been obvious to use a deposition (CVD) or thermal oxidation (growth) to form the oxide layer 56 as these are functionally equivalent means to form oxide and both a well-known techniques in the art) on an upper surface of the floating gate polycrystalline layer (51) to form an isolation layer (56 is an isolation layer); and 
forming a control gate (figure 12 element 50) on the isolation layer (56) in the trench (21t).

Kobayashi does not teach:
forming a second oxide layer (53ba) on the first oxide layer (53/53c) using a high density plamsa chemical vapor deposition process
gradually thickening the second oxide layer (53ba) from top to bottom along the side wall of the trench by controlling a pressure of a reaction chamber and a flow rate of a reaction gas flowing into the reaction chamber
This is because Kobayashi does not teach the specifics of the oxide formation process. However, Kobayashi does teach that CVD or thermal oxidation can be used to form the oxides. ¶ 0060.

Tsai teaches:
gradually thickening the second oxide layer from top to bottom along the side wall of the  trench by controlling a pressure of a reaction chamber and a flow rate of a gas flowing into the reaction chamber.
This is because Tsai teaches that for an HDP-CVD is a more specific form of the general CVD, col. 1 at lines 31-49, allows for oxide formation without an overhand at the corners on top. Col. 2 at lines 34-38, and can be performed at a lower temperature compared to other CVD process. Col. 3 at lines 13-16. This in turn allows for better control over the oxide formation and better control over the thermal budge of the device. 
Further, Tsai teaches that in a HDP-CVD process the flow rates of the reaction gases are controlled, col. 3 at lines 25-29, and thus the pressure of the chamber can be controlled. Since the HDP-CVD process controls both the reaction chamber and the flow rate of the reaction gates it would have been obvious that the one could control the thickening of the second oxide layer in order to gradually form it. See also Enigmatics which teaches:
The film will grow most rapidly on the surfaces which are nearly horizontal, with surfaces inclined around 45-50 degrees growing slowly due to the high sputter etch rate. As the surface propagates upward the slowest-growing planes will dominate the curved parts of the surface.
Thus, the HDP-CVD process inherently forms to be thicker on the bottom of a trench than a vertical sidewall of the trench. As such Tsai in light of Enigmatics teaches the claimed limitation above.
It would have been obvious to use the HDP-CVD process in the Kobayashi reference in order to gain the benefits described by Tsai.
	Regarding claim 2, Kobayashi teaches:
etching the semiconductor substrate (20) vertically is etched vertically using a dry etching process to form the trench (¶ 0059, where dry etching may be used to fully form the trench).
	Regarding claim 10, Kobayashi teaches at least in figure 12:
removing the first oxide layer above the floating gate polycrystalline layer (this is shown in figure 20, where the first oxide layer 53c is removed on a portion of the trench 21t above where the floating gate polycrystalline layer will be before growing the insulation medium).
	Regarding claim 16, Kobayashi teaches:
wherein growing the insulating medium (figure 12 element 56) on the upper surface of the floating gate polycrystalline layer (51) comprises using a thermal oxidation method or a chemical vapor deposition method to form the isolation layer ( where CVD or thermal oxidation (growth) may be used to form the oxide layers; alternatively it would have been obvious to use a deposition (CVD) or thermal oxidation (growth) to form the oxide layer 56 as these are functionally equivalent means to form oxide and both a well-known techniques in the art).


Response to Arguments
	Regarding 35 USC §§ 112(a) and (b),
Applicant’s arguments are fully responsive in the 35 USC §§ (a) and (b) above.
Regarding the prior art,
Applicant asserts that Kobayashi and Tsai are directed to different structures. Examiner understands Applicant’s argument to be the references are nonanalogous art, and thus cannot be combined.
In response to applicant's argument of nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both references are directed to same field, semiconductors, and both contain teachings directed to forming oxide, or insulating layers. Further, Tsai teaches known means to create an insulating layer with better benefits than Kobayashi. Thus, it would have been obvious for one of ordinary skill in the art to use another reference from the same field, in order to gain the benefits taught in one reference for the benefit of the device made in the first reference. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Examiner has provided said motivation for combining the related references as found in the analysis of the claims above.
In sum, Applicant’s arguments are unpersuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822